UNITED STATES DISTRICT COURT                              USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                             DOCUMENT
                                                          ELECTRONICALLY FILED
PEARSON EDUCATION, INC.; CENGAGE                          DOC #: __________________
LEARNING, INC.; and MCGRAW-HILL                           DATE FILED: June 20, 2021
GLOBAL EDUCATION HOLDINGS, LLC,
                             Plaintiffs,
                        v.                                      17-CV-203 (KMW)
DANN DIVINE; DAPHNEE DIVINE; REJOICE                                  ORDER
SENAYE; MAWULI KRAH; ROSCHELLE
SALMON; JOSHUA KHALIFA;
BRIDGEPORTS INT’L INC.; and HAPPY
FAMILIES INT’L INC., HELIOSBOOKS INC.,
et al.,
                             Defendants.
KIMBA M. WOOD, United States District Judge:

       On May 20, 2021, the Court granted Plaintiffs’ request for leave to file a Motion to

Amend the Complaint. (ECF No. 196.) On June 11, 2021, Plaintiffs filed a Motion to Amend

the Complaint and Name Additional Parties (the “Motion to Amend”) and a proposed Second

Amended Complaint. (ECF Nos. 197-98.) The proposed Second Amended Complaint

identifies, among other things, the names of corporations and individuals working in concert

with Defendant Heliosbooks Inc., the sole remaining Defendant in the case, and additional

copyrights and trademarks that Heliosbooks has infringed. The Court ORDERS counsel for

Heliosbooks to inform the Court whether Heliosbooks intends to oppose the Motion to Amend

by July 5, 2021.

         SO ORDERED.

DATED: New York, New York
       June 20, 2021

                                                               /s/ Kimba M. Wood
                                                                KIMBA M. WOOD
                                                             United States District Judge

                                                1
